Citation Nr: 1410609	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota



THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative disk disease of the thoracic and lumbar spine.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from February 28, 1977 to March 16, 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision

The Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing testimony is in the claims file.

The Virtual VA paperless claims processing system includes VA medical records from 2010 to 2013 and a transcript of the September 2013 hearing.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The Veterans Benefits Management System (VBMS) includes VA medical records from 2013 and the Veteran's September 2013 application to reopen the previously denied claims of service connection for a psychiatric disorder, to include depression.  

Thus, the issue of whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include depression, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issue of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not shown to have additional disability of the thoracic and lumbar spine that was proximately caused by participation in a compensated work therapy program under 38 U.S.C.A. § 1718.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A.§ 1151  for degenerative disk disease of the thoracic and lumbar spine as the result of participation in a compensated work therapy program under 38 U.S.C.A. § 1718 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter, dated in September 2011.  The Veteran was notified of the evidence needed to substantiate his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability due to participation in a compensated work therapy program, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records from the Social Security Administration, a copy of the hearing transcript, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded a VA examination in October 2011.  The Board finds the service and post-service treatment records and the VA examinations are adequate to decide the Veteran's claim of compensation under 38 U.S.C.A. § 1151 for a back disability.  

In particular, the October 2011 VA examiner reviewed the Veteran's claims file and provided a detailed medical history, clinical evaluation, and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

During the Board hearing, the Veterans Law Judge discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim).  This action supplemented VA's compliance with VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


Analysis

The Board has reviewed all of the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail all evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis here focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claims on appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires that the Board address its reasons for rejecting evidence favorable to the Veteran; the Board need not discuss each piece of evidence).

The Veteran asserts that he suffered additional back disability resulting from a fall in February 2011 while participating in a compensated work therapy program (CWT).  38 U.S.C.A. § 1151 provides in relevant part as follows:

Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service connected.  

For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was proximately caused (A) by the provision of training and rehabilitation services by the Secretary (including by a service-provider used by the Secretary for such purpose under section 3115 of this title) as part of an approved rehabilitation program under chapter 31 of this title, or (B) by participation in a program (known as a "compensated work therapy program") under section 1718 of this title.  

The implementing regulation (applicable to 1151 CWT claims that were pending before VA on November 1, 2000, or that were received by VA after that date) is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. 
§ 3.361(b).  

Claims based on additional disability or death due to training and rehabilitation services or CWT program must meet the causation requirements of paragraph (d)(3) of this section.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  38 C.F.R. § 3.361(c).  

To establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability or death, it must be shown that the veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA proximately caused the disability or death.  The veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. chapter 31 or as part of a CWT program under 38 U.S.C. 1718.  

It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.  38 C.F.R. § 3.361(d)(3).

There is nothing in the plain language of the statute which requires that an injury be "directly" caused by the services provided by VA personnel.  Instead, the statute requires only a "causal connection" between the injuries sustained by the Veteran and the services provided by the VA.  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).

There is no dispute as to whether the Veteran fell in February 2011 during his CWT program.  A VA record dated on February 14, 2011 shows that the Veteran reported falling down in the CWT shop, where he was assigned to work on air testing products.  He is not claiming that he has an additional disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment.  

Thus, the pivotal question in the instant case is whether the Veteran has an additional disability that was proximately caused by the CWT program.  For the following reasons, the Board finds that the weight of the evidences shows that the Veteran does not have an additional disability that was proximately caused by his participation in the CWT program.  

The VA record dated on February 14, 2011 documented the Veteran's report that he was sitting in a chair while connecting a product to an air hose and dipping it in an oil solution.  While attempting to stand up he slipped in the oil that had spilled on the floor.  His coworkers helped him stand up and advised him to report the fall.  The Veteran refused medical care stating "[he was] fine [he did not] need to see the doctor."  He also refused several attempts to be taken to the emergency room.  The Veteran later that day was observed being bent over the front of his car and working on the engine compartment.  

In October 2011, the Veteran and his neighbor asserted that he had had back pain since the February 2011 fall.  In September 2013, the Veteran testified that, when he fell in February 2011, his boss acknowledged that there should have been rubber mats or a protective barrier on the floor.  He stated that he did not seek immediate treatment because he thought the back pain would resolve as it did with his prior back injuries.  He acknowledged that he had done heavy labor most of his life.  

Prior to the Veteran's fall in February 2011, the evidence shows that he had a back disability.  The VA records dated in February 1995 showed that  the Veteran injured his back when he was 13 and reinjured it again 4 years earlier.  A VA record in April 2010 showed that the Veteran's recent back pain had resolved.  

A VA x-ray study in August 2010 showed findings of multilevel degenerative disk disease most prominent in the lower thoracic spine.  The examiner commented that these findings were commonly seen in patients with a clinical history of back pain.  

A VA x-ray study in January 2011 noted degenerative changes of the lower thoracic levels.  The examiner noted that the reason for the x-ray study was because the Veteran had experienced increased lower thoracic back pain after a fall in September.  

A few days after the fall in February 2011, the Veteran sought treatment for his back pain.  A VA record dated on February 17, 2011 showed that the Veteran had increased back pain in the thoracic lumbar junction without radiating pain down his legs.  The assessment was that of chronic lower thoracic back pain with current flare due to fall and new injury.  A VA x-ray study of the lumbar spine done on February 17, 2011 showed findings of mild degenerative facet joint changes of the lower lumbar spine and was negative for acute pathology.  

A VA x-ray study of the thoracic spine done on February 17, 2011 showed findings of disc space narrowing with some mild degenerative changes.  The examiner noted that there was no interval change from the August 2010 x-ray study and that the findings were negative for acute pathology.  

A July 2011 MRI of the lumbar spine showed findings of mild degenerative changes of the lower back, to include degenerative disk disease and degenerative joint disease.  See also January 2012 VA treatment record for interpretation of July 2011 MRI findings.  Subsequent VA treatment records showed that, on multiple occasions, the Veteran complained of chronic back pain.  See e.g. VA treatment records dated in February 2012, August 2012, and March 2013.  

There is an opinion from a VA physician who treated the Veteran on February 17, 2011.  On March 28, 2011, the physician opined that the Veteran had been unable to work since mid-February due to a fall that had exacerbated his chronic back pain.  The physician reiterated this opinion in February 2012 and in July 2012.  

The Veteran also was afforded a VA examination in October 2011.  The examiner at that time reviewed the claims folder and noted the Veteran's extensive history of back pain prior to the February 2011 fall.  The Veteran reported wearing a back brace and having persistent pain with some numbness in the back.  He reported having flare-ups, stiffness, intermittent numbness and weakness.  

The examination showed that the Veteran had slight spasm in the lower thoracic area and decreased sensation to the thighs, which the examiner found was more consistent with meralgia paresthetica and unrelated to any lumbar nerve compression or the Veteran's reported back symptoms.  

The diagnosis was that of mild degenerative disk disease of the thoracic and lumbar spine without radiculopathy.  The examiner opined that it was less likely as not that the degenerative disk disease of the thoracic or lumbar spine was caused by, a result of, or aggravated by the back injury due to the fall at the CWT program or as a result of medical care since February 2011.  

The examiner's rationale was that the records showed that the Veteran had degenerative disk disease of the thoracic and lumbar spine prior to the February 2011 fall and had been treated for back pain on several occasions prior to February 2011.  The examiner found it highly probative that the Veteran did not seek immediate medical care for his back on the day of the injury in February 2011 and that, when he did seek it a few days later, he was not referred to physical medicine or other specialty.  

Moreover, the VA examiner found it significant that x-rays studies completed three days after the fall in the CWT program did not document any changes in the Veteran's chronic degenerative disease, indicating that there was no change, exacerbation, or aggravation.  The examiner noted that the Veteran's subsequent MRI continued to show that there were no acute changes and the Veteran's decreased range of motion findings were out of proportion to the objective findings of pathology on examination and on imaging studies.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the findings and the details of the opinions, the Board places more weight on the VA opinion in October 2011 that is against the claim.  The Board rejects the March 2011 opinion (reiterated in February 2012 and July 2012) as the physician did not provide reasoning or a rationale for his conclusion that the Veteran's additional disability was worsened back pain that was proximately caused by the fall in the CWT program in February 2011.  

Moreover, the physician did not address whether there was an additional underlying pathology (and/or functional impairment) resulting from the February 2011 fall.  Pain alone, without a finding of an underlying disorder, cannot be service connected.   See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Conversely, the VA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner in proffering her opinion provided a detailed rationale and considered the nature of the Veteran's disability of the thoracic and lumbar spine, history and relevant lay and medical evidence prior and subsequent to the February 2011 fall.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and his complaints of chronic back pain to medical examiners.  The Board acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board accepts that the Veteran is competent to report his symptoms and injury.  

However, the Board finds that his assertions regarding increased back pain due to the February 2011 fall to be of limited probative value.  First, the Veteran refused treatment for his back immediately after the fall.  Second, the evidence shows that he was bending over his car shortly after his fall.  Third, while the Veteran testified in September 2013 that, prior to the February 2011 accident, he did not know that know he had degenerative disk disease and arthritis in his back, the x-ray studies in August 2010 clearly showed the presence of multilevel degenerative disk disease and the x-ray study in January 2011 showed degenerative changes that clearly existed prior to the incident in question.  

Lastly, the Veteran is not shown to be an accurate historian to the extent that he reported that he not fallen on other occasions.  See e.g. statements dated in November 2011 and July 2013.  However, the VA records show other falls due to intoxication.  See e.g. VA records dated in May 2011.  Hence, his statements about having additional disability caused by the February 2011 fall are outweighed by the October 2011 VA opinion.  

To the extent the Veteran asserts that he has an additional disability that was proximately caused by his fall in the CWT program, as a layperson he lacks the training to opine that any back pathology was caused by the fall in February 2011.  

Such a question is clearly medical in nature and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   The Veteran's lay assertions are therefore afforded less probative weight than the October 2011 VA opinion that is based on clinical findings as well as the Veteran's medical history. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative disk disease of the thoracic and lumbar spine, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for degenerative disk disease of the thoracic and lumbar spine is denied.


REMAND

The issue of whether new and material evidence was received to reopen the claim of entitlement to service connection for a psychiatric disorder to include depression was raised by the record in September 2013.  This claim has been referred in the Introduction; however, resolution of this raised claim is "inextricably intertwined" with the Veteran's claim for a TDIU rating.  

An "inextricably intertwined" issue, therefore, must be fully decided prior to adjudication of the Veteran's claim for a TDIU rating.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

After adjudicating the Veteran's referred claim of whether new and material evidence was received to reopen the claim of entitlement to service connection for a psychiatric disorder to include depression, the RO should readjudicate the Veteran's claim for a TDIU rating.  If the claim for a TDIU rating remains denied, the RO should issue a fully responsive Supplemental Statement of the Case to the Veteran and his representative, and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals
Department of Veterans Affairs


